Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
The amendment ion filed on 03/03/2022 has been entered. Claims 1-3, 5-12, 14-20 and 25-26  are now pending in the application. Claims 1, 2, 10, 16 and 19 have been amended and new claims 25-26 have been added by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of 15241833, filed 08/19/2016 ,now U.S. Patent #10254504, which is a continuation of 13882440, filed 04/29/2013, now U.S. Patent #9448383 and that is a national stage entry of PCT/KR2011/001141, International Filing Date: 02/22/2011 that claims foreign priority to KR10-2010-0108427, filed 11/02/2010 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on 02/28/2019 are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations for “the base comprises four coupling 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-3, 5-12, 14-20 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sue (of record, see Information Disclosure Statement dated 02/28/2019) JP 2007-248964 in view of Nagasaki US 20080198254 A1 (of record) and further in view of Maeda et al. (hereafter Maeda, of record see IDS dated 02/28/2019) US 6414931 B1.  
In regard to independent claim 1, Sue teaches (see Figs. 1 -5) a voice coil motor (i.e. as a lens drive 10, of a camera [01-02, 14-26, 28], as depicted in Figs. 1, 3, 4a-f, 5c-d), the VCM
comprising: 
a cover (i.e. covering holder 11, paragraph [0030]) comprising an upper plate (i.e. upper plate of covering holder 11 with entrance window 18, paragraph [0030, 34]) and a lateral plate extending from an edge of the upper plate (i.e. side plate(s) extending from the upper plate of covering holder 11 and towards the base 19, as depicted in Figs. 3-4, paragraph [30, 34]); 
a bobbin disposed in the cover (moving lens object, sleeve 15 with body tube 12 and coil 14, 14’, disposed in the cover 11, see paragraph [02, 0010, 28-29], with opening of 15, 12, as depicted in Figs. 1,3, paragraph [29]); 
a coil disposed on the bobbin (i.e. coil 14, 14’, wire 20, disposed on the bobbin 15,12, paragraph [28-31, 44], i.e. at the periphery of 15, 12, as depicted in Figs. 1,3-5, paragraph [0031]); 
a magnet disposed between the coil and the lateral plate of the cover (i.e. magnet 17, disposed between the coil 14, 14” and the lateral plate(s) of the covering holder 11, paragraph [30-31, 10-11]); 
a base (19) disposed below the bobbin (15,12) and coupled to the lateral plate (coupled with lateral plate(s) of 11) of the cover (i.e. holder 19 with the opening as depicted in Fig. 3, below 15,12 and coupled with fittings with lateral plate(s) of covering 11, paragraph [30-31]);
a first elastic member coupled to the bobbin (i.e. one of the springs 13, 13’ coupled to and supporting the bobbin sleeve 15 with body tube 12 with 14, 14’, paragraph [33-34], as depicted in Figs. 1, 3-5), 
wherein the first elastic member comprises two first elastic member portions (i.e. as e.g. springs 13’ comprises two parts as opposite portions of 13’ as e.g. portions 13’b terminals that are insulated when not connected/energized to coil 14, 14’, and/or as elastically insulated opposite parts 13’ as they are attached to 19a grooves of receptacle/base 19, paragraph [33-34, 35-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein each of the first two elastic member portions (each of two opposite parts of 13’) comprises an inner part coupled to the bobbin (i.e. as innermost parts of 13’, with connecting parts, terminals 13’b on 13’a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3, that are coupled to the lower part or back end of 15, 14/14’,12, paragraph [0040]), an outer part coupled to the base (i.e. as outer parts of 13’ connected to base holder 19 and its grooves 19a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3), and a connection part connecting the inner part and the outer part (i.e. as connecting parts of 13’, i.e. spring arms connecting the outer ring part of 13’ with inner parts 13’b, 13’a, paragraph [0040], and as treated due to the above noted 112 issues);
wherein the coil (14, 14”) is electrically connected to the two first elastic member portions (i.e. as coil ends of 14, 14’ coil are electrically connected to coil terminals 13’b of two elastic parts of 13’, paragraphs [34-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein the first elastic member is configured to support the bobbin and to be spaced apart from both the base and the upper plate of the cover, (as e.g. 13’ supports the bobbin 15,14,14’12, paragraphs [34-36, 40] spaced by first gap depicted between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 surface of 19, as depicted in Fig. 1,3-4f, and spaced by second gap between surface of 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, as depicted in Fig. 1,3-4f, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 5d, 1a), and 
wherein the base (19) comprises four coupling pillars respectively disposed on four corners of an upper surface of the base (see pillars in each of the four corners of the base holder 19, paragraph [30-31], Fig. 3), each coupling pillar being monolithically formed with the base and extending upward therefrom  (i.e. as base pillars in 19 monolithically extend upwards from the base 19, as depicted in Fig. 3).  
However, Sue is silent that the magnet is not overlapped with the coil in a vertical direction parallel to an optical axis (i.e. as magnet 17 partially overlaps with the coil 14, 14’ in optical axis X direction, paragraphs [31-33]), and that the coil is bonded to a periphery of the bobbin by an adhesive (i.e. as Sue notes that coils 14, 14’ are fixed to periphery of bobbin/sleeve 15, e.g. paragraphs [31-32]), and that an upper surface of each coupling pillar (in the base 19, see Fig. 3)  is closer to the upper plate  (top plate of 11) of the cover than is an upper end of the coil (upper end of 14,14’).  
Sue thus discloses the claimed invention with the arrangement where magnet partially overlaps with the coil in a vertical direction parallel to an optical axis direction is used instead of magnet is not overlapped with the coil in vertical direction parallel to an optical axis. However, Nagasaki (who teaches in the same field of invention of a voice coil motor, see Figs. 1-10, paragraphs [07-15, 51-56]) shows that arrangement where magnet is not overlapped with the coil in the optical axis direction is an equivalent structure in the art (as magnet 31 does not overlap with the coil 30 in optical axis 70 direction, that is mounted on the moving lens holder 29 with adhesive, but 31 faces 30 across small gap providing stationary magnetic field that as current passes through the coil causes a magnetic force generated on the coil, which in turn will apply a force to the lens holder, as depicted in Figs. 2-4, see paragraphs [7-21, 52-55, 61, 64-65], allowing for faster response time  quicker focusing in a smaller lens module). 
Therefore, because these two arrangements where magnet and coil may or may not overlap in optical axis direction  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute arrangement where magnet partially overlaps with the coil in optical axis direction with the arrangement where magnet is not overlapped with the coil in the optical axis direction, and in order to provide  for faster response time, achieving quicker focusing and in a smaller lens module (see Nagasaki, paragraphs [07, 64-65]) (See MPEP §2144.06). 
Further, Nagasaki also teaches that the coil is bonded to a periphery of the bobbin by an adhesive (i.e. as coil 30 is fixed to outer periphery surface 65 of the lens holder/bobbin 29 by adhesive, paragraphs [61-62], thereby providing that the coil is fixed and secured to the moving lens holder 29). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify fixing arrangement of coil onto the outer peripheral surface of the bobbin using adhesive according to teachings of Nagasaki to the coil mounted on lens holder/bobbin of Sue (as modified with Nagasaki), in order to provide that the coil is fixed and secured to the moving lens holder (see Nagasaki paragraph [61]). 
Additionally, Maeda teaches in the same field of invention of a lens driving device (see Figs. 2, 4, title, abstract, col. 1 lines 6-10, col. 5 line 35-col. 6 line 51) and further teaches that and that an upper surface of each coupling pillar (as upper surface of pillar of base 6 extending upwards towards medium 2 surface, see Fig. 2, col. 5 line 35-col. 6 line 51)  is closer to the upper plate  (surface of 2)  than is an upper end of the coil (upper end of coil 9, col. 5 line 35-col. 6 line 51, as depicted in Figs. 2, 4, so that the base pillars 6 enable mounting of spring plates e.g. 10a,c that support the bobbin 8 and thus provide focusing, servo can be realized speedily and in stability, col. 6 lines 11-39, col. 3 lines 5-9, col. 4 lines 64-67).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of base pillars extending above the upper surface of coil according to teachings of Maeda to the base pillars of Sue (as modified with Nagasaki), in order to enable mounting of spring plates that support the bobbin and thus provide focusing servo that is realized speedily and in stability, (see Maeda col. 6 lines 11-39, col. 3 lines 5-9, col. 4 lines 64-67). 
Furthermore, regarding claim 1 and its dependent claims 2-15 it is noted that it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 2, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the inner part of the each first elastic member portion (13'a,13’b of 13’ and its' lower surface) is disposed at a position lower than that of the outer part of the first elastic member portion at an initial position in a state that no current is applied to the coil because of a self weight of the bobbin and gravity (i.e. as inner parts of 13’ are lower than the outer part of 13’ and its top surface, and since 10 can be used and oriented such that 13’ and base 19 are in the direction of gravity such that the elastic rings 13’, 13 sag due to the mass of 15, 14’14,12 and particular position in the gravity field, and the coils are not energized i.e. in waiting/standby state, position, paragraphs [12, 17-18, 45-47]).
Regarding claim 5, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the bobbin (15,12) is formed at an inner surface with a screw thread (i.e. as the bobbin 15,12 is formed with threaded screw portion on inner surface as clearly depicted in Fig. 3, paragraphs [28-29]). 
Regarding claim 6, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) comprising: 
a second elastic member  (i.e. second spring 13) coupled to the bobbin and disposed over the first elastic member (i.e. as 13 coupled to bobbin 15,12 and over spring 13’, as depicted in e.g. Figs. 1, 3-5, paragraphs [33-34]), 
wherein the second elastic (13) member comprises an inner part coupled to the bobbin (i.e. innermost part of 13, as depicted in Figs. 1,3-4f, paragraph [40], coupled to the bobbin upper part of 15,14/14’,12, paragraphs [34-35,40]), an outer part disposed between the magnet and the upper plate of the cover (i.e. outermost part of 13 disposed between magnet 17 and the upper plate of the cover 11, as depicted in e.g. Figs. 1a, 3-4, paragraphs [33-35,40]), and a connection part connecting the inner part of the second elastic member and the outer part of the second elastic member (i.e. connecting part of 13, spring arms connecting the innermost and outer part of 13, as depicted in Figs. 1,3-4f, i.e. similar to 13' paragraphs [33-35,40]), and 
wherein the connection part of the second elastic member is spaced apart from the upper plate of the cover (i.e. as connecting part of 13, spring arms are spaced apart from 11 upper plate of the cover 11 as e.g. the bobbin 15,12 is at waiting/standby/natural state/position as separated by second gap, as depicted in Figs. 1a, 4a, paragraphs [12, 17-18, 33-35, 45-47]).
Regarding claim 7, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the inner part of the second elastic member (innermost part of 13 and its' lower surface) is disposed at a position lower than that of the outer part of the second elastic (13) member at an initial position in a state that no current is applied to the coil because of a self weight of the bobbin and gravity (i.e. than the outer part of 13 and its top surface, and since 10 can be used and oriented such that 13, cover 11 and base 19 are in the direction of gravity and elastic rings 13, 13’ sag due to the mass of 15, 14’14,12 and particular position in the gravity field, and the coils are not energized i.e. in waiting/standby state, position, paragraphs [12, 17-18, 33-35, 45-47]). 
Regarding claim 8, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the at least a portion of the connection part of the second elastic member is overlapped with the upper plate of the cover in the vertical direction (i.e. as connecting part of 13 spring arms are overlapped with upper plate of the cover 11, as depicted in Figs. 1a, 4a-f, paragraphs [12, 17-18, 45-47]).
Regarding claim 9, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) comprising: a spacer disposed between the magnet and the upper plate of the cover (i.e. as yoke 16 parts disposed between magnet 17 and upper plate of 11, as depicted in e.g. Figs. 1a, 4a-f, paragraphs [30-32]).  
Regarding claim 10, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the coil is overlapped with the magnet in a horizontal direction perpendicular to the vertical direction  (i.e. as coil 14, or 14’ is overlapped with magnet 17 as depicted in Figs. 1a, 4a-f e.g. as per modification with Nagasaki, see Figs. 2-4), and wherein a vertical length of the magnet, measured in the vertical direction, is greater than a vertical length of the coil measured in the vertical direction (i.e. due to relative sizes i.e. thicknesses along e.g. optical axis direction of magnet 17 and coil e.g. 14, or 14’ as depicted in Figs. 1a, 4a-f, paragraphs [31-33]; also Nagasaki, see Figs. 2-4).  
Regarding claim 11, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that at least a portion of the bobbin is overlapped with the upper plate of the cover and the base in a vertical direction (as at least part of bobbin 15,12 is overlapped with the upper plate of cover 11 and the base holder 19 in e.g. direction of optical axis direction, depicted in Figs. 1a, 4a-f, paragraphs [1, 19-22, 30-34]).  
Regarding claim 12, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the bobbin (15, 12) comprises a sill extending from a lower portion of the periphery of the bobbin and disposed under the coil (i.e. as the sill, lip extending from lower portion of 15 below the coils 14’, and wire par 20, as best depicted in Figs. 1a, 4a-f, paragraphs [28-32, 44]), and wherein the sill of the bobbin is overlapped with the coil in a vertical direction (i.e. as at least the edge of the sill, lip extending from lower portion of 15 overlaps with the edge of the coils 14’, 14, and their wire part 20, as best depicted in Figs. 1a, 4a-f, paragraphs [28-32,44]). 
Regarding claim 14, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) a camera (camera,  camera of a cellular phone, paragraphs [02, 28-29]), comprising: an image sensor; the voice coil motor of claim  2 (i.e. as camera has and functions with an image sensor as main part of camera, and as  the VCM lens drive 10 is part of camera, paragraphs [02, 28-29]); and a lens coupled to the bobbin of the voice coil motor and spaced apart from the image sensor (i.e. as the lens drive part 10 has the bobbin 15,12 where the lens tube 12 is equipped with lens 12a, paragraphs [02, 28-29], see e.g. Fig. 3).  
Regarding claim 15, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5)  a mobile terminal (cellular phone with a camera,  camera equipped with the lens drive 10, paragraphs [02, 28-29]), comprising the camera of claim 14 (cellular phone with a camera,  camera equipped with the lens drive 10, paragraphs [02, 28-29]).
In regard to independent claim 16, Sue teaches (see Figs. 1 -5) a voice coil motor  (i.e. as a lens drive 10, of a camera [01-02, 14-26, 28], as depicted in Figs. 1,3, 4a-f, 5c-d), the VCM
comprising: 
a cover (i.e. covering holder 11, paragraph [0030]) comprising an upper plate (i.e. upper plate of covering holder 11 with entrance window 18, paragraph [0030, 34]) and a lateral plate extending from an edge of the upper plate (i.e. side plate(s) extending from the upper plate of covering holder 11 and towards the base 19, as depicted in Figs. 3-4, paragraph [30, 34]); 
a bobbin disposed in the cover (moving lens object, sleeve 15 with body tube 12 and coil 14, 14’, disposed in the cover 11, see paragraph [02, 0010, 28-29], with opening of 15, 12, as depicted in Figs. 1,3, paragraph [29]); 
a coil disposed on the bobbin (i.e. coil part 14, connecting current carrying wire 20, coil part 14’ disposed on the bobbin 15,12, paragraph [28-31, 37], i.e. at the periphery of 15, 12, as depicted in Figs. 1,3-5, paragraph [0031]); 
a magnet disposed between the coil and the lateral plate of the cover (i.e. magnet 17, disposed between the coil 14, 14” and the lateral plate(s) of the covering holder 11, paragraph [30-31, 10-11]); 
a base (19) disposed below the bobbin (15,12) and coupled to the lateral plate (coupled with lateral plate(s) of 11) of the cover (i.e. holder 19 with the opening as depicted in Fig. 3, below 15,12 and coupled with fittings with lateral plate(s) of covering 11, paragraph [30-31]);
a first elastic member coupled to the bobbin (i.e. one of the springs 13, 13’ coupled to and supporting the bobbin sleeve 15 with body tube 12, 14,14’, paragraph [33-34], as depicted in Figs. 1, 3-5),
wherein the first elastic member comprises two first elastic member portions (i.e. as e.g. springs 13’ comprises two parts as opposite portions of 13’ as e.g. portions 13’b terminals that can be insulated when not connected/energized to coil 14, 14’, and/or as elastically insulated opposite parts 13’ as they are attached to 19a grooves of receptacle/base 19, paragraph [33-34, 35-36, 40], as depicted in Figs. 1a-b, 3-4, and as treated due to the above noted 112 issues), 
wherein each of the first two elastic member portions (each of two opposite parts of 13’) comprises an inner part coupled to the bobbin (i.e. as innermost parts of 13’, with connecting parts, terminals 13’b on 13’a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3, that are coupled to the lower part or back end of 15, 14/14’,12, paragraph [0040]), an outer part coupled to the base (i.e. as outer parts of 13’ connected to base holder 19 and its grooves 19a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3), and a connection part connecting the inner part and the outer part (i.e. as connecting parts of 13’, i.e. spring arms connecting the outer ring part of 13’ with inner parts 13’b, 13’a, paragraph [0040], and as treated due to the above noted 112 issues);
wherein the coil (coil 14, connecting wire 20 to coil 14’) is electrically connected to the two first elastic member portions (i.e. as coil ends of 14, 14’ coil are electrically connected to coil terminals 13’b of two elastic parts of 13’, paragraphs [34-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein the first elastic member is configured to support the bobbin to be spaced apart from both the base and the upper plate of the cover (as e.g. 13’ supports the bobbin 15,14,14’12, paragraphs [34-36, 40] spaced by first gap depicted between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 surface of 19, as depicted in Fig. 1,3-4f, and spaced by second gap between surface of 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, as depicted in Fig. 1,3-4f, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 5d, 1a), and 
wherein the inner part of the first elastic member (13'a,13’b of 13’ and its' lower surface) is disposed at a position lower than that of the outer part of the first elastic member at an initial position in a state that no current is applied to the coil because of a self weight of the bobbin and gravity (i.e. than the outer part of 13’ and its top surface, and since 10 can be used and oriented such that 13’ and base 19 are in the direction of gravity such that the  elastic rings 13’, 13 sag due to the mass of 15, 14’14,12 and particular position in the gravity field, and the coils are not energized i.e. in waiting/standby state, position, paragraphs [12, 17-18, 45-47]), and 
wherein the base (19) comprises four coupling pillars respectively disposed on four corners of an upper surface of the base (see pillars in each of the four corners of the base holder 19, paragraph [30-31], Fig. 3), each coupling pillar being monolithically formed with the base and extending upward therefrom  (i.e. as base pillars in 19 monolithically extend upwards from the base 19, as depicted in Fig. 3), 
wherein the voice coil motor (lens drive 10) comprises a spacer disposed between, in the vertical direction, the magnet and the base (i.e. as lower portion of yoke 16 between base and magnet 17 in vertical direction, as depicted in e.g. Figs. 3-4, paragraphs [30-32]), and wherein the spacer is in contact with the magnet (i.e. as magnet 16 is fixed to lower part of the yoke 17, e.g. Figs. 3-4, paragraphs [30-32]).
However, Sue is silent that the magnet is not overlapped with the coil in the optical axis direction (i.e. as magnet 17 partially overlaps with the coil 14, 14’ in optical axis X direction, paragraphs [31-33]), and that the coil is bonded to a periphery of the bobbin by an adhesive (i.e. as Sue notes that coils 14, 14’ are fixed to periphery of bobbin/sleeve 15, e.g. paragraphs [31-32]), and that an upper surface of each coupling pillar (in the base 19, see Fig. 3)  is closer to the upper plate  (top plate of 11) of the cover than is an upper end of the coil (upper end of 14,14’).  
Sue thus discloses the claimed invention except that arrangement where magnet partially overlaps with the coil in optical axis direction is used instead of where magnet is not overlapped with the coil in the optical axis direction. However, Nagasaki (who teaches in the same field of invention of a voice coil motor, see Figs. 1-10, paragraphs [07-15, 51-56]) shows that arrangement where magnet is not overlapped with the coil in the optical axis direction is an equivalent structure in the art (as magnet 31 does not overlap with the coil 30 in optical axis 70 direction, that is mounted on the moving lens holder 29 with adhesive, but 31 faces 30 across small gap providing stationary magnetic field that as current passes through the coil causes a magnetic force generated on the coil, which in turn will apply a force to the lens holder, as depicted in Figs. 2-4, see paragraphs [7-21, 52-55, 61, 64-65], allowing for faster response time  quicker focusing in a smaller lens module). 
Therefore, because these two arrangements where magnet and coil may or may not overlap in optical axis direction  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute arrangement where magnet partially overlaps with the coil in optical axis direction with the arrangement where magnet is not overlapped with the coil in the optical axis direction, and in order to provide  for faster response time, achieving quicker focusing and in a smaller lens module (see Nagasaki, paragraphs [07, 64-65]) (See MPEP §2144.06). 
Furthermore, Nagasaki also teaches that the coil is bonded to a periphery of the bobbin by an adhesive (i.e. as coil 30 is fixed to outer periphery surface 65 of the lens holder/bobbin 29 by adhesive, paragraphs [61-62], thereby providing that the coil is fixed and secured to the moving lens holder 29). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify fixing arrangement of coil onto the outer peripheral surface of the bobbin using adhesive according to teachings of Nagasaki to the coil mounted on lens holder/bobbin of Sue (as modified with Nagasaki), in order to provide that the coil is fixed and secured to the moving lens holder (see Nagasaki paragraph [61]). 
Additionally, Maeda teaches in the same field of invention of a lens driving device (see Figs. 2, 4, title, abstract, col. 1 lines 6-10, col. 5 line 35-col. 6 line 51) and further teaches that and that an upper surface of each coupling pillar (as upper surface of pillar of base 6 extending upwards towards medium 2 surface, see Fig. 2, col. 5 line 35-col. 6 line 51)  is closer to the upper plate  (surface of 2)  than is an upper end of the coil (upper end of coil 9, col. 5 line 35-col. 6 line 51, as depicted in Figs. 2, 4, so that the base pillars 6 enable mounting of spring plates e.g. 10a,c that support the bobbin 8 and thus provide focusing, servo can be realized speedily and in stability, col. 6 lines 11-39, col. 3 lines 5-9, col. 4 lines 64-67).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of base pillars extending above the upper surface of coil according to teachings of Maeda to the base pillars of Sue (as modified with Nagasaki), in order to enable mounting of spring plates that support the bobbin and thus provide focusing servo that is realized speedily and in stability, (see Maeda col. 6 lines 11-39, col. 3 lines 5-9, col. 4 lines 64-67). 
Furthermore, regarding claim 16 and its dependent claims 17-20 it is noted that it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 17, the Sue-Nagasaki-Maeda  combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) comprising: 
a second elastic member  (i.e. second spring 13) coupled to the bobbin and disposed over the first elastic member (i.e. as 13 coupled to bobbin 15,12 and over spring 13’, as depicted in e.g. Figs. 1, 3-5, paragraphs [33-34]), 
wherein the second elastic (13) member comprises an inner part coupled to the bobbin (i.e. innermost part of 13, as depicted in Figs. 1,3-4f, paragraph [40], coupled to the bobbin upper part of 15,14/14’,12, paragraphs [34-35,40]), an outer part disposed between the magnet and the upper plate of the cover (i.e. outermost part of 13 disposed between magnet 17 and the upper plate of the cover 11, as depicted in e.g. Figs. 1a, 3-4, paragraphs [33-35,40]), and a connection part connecting the inner part of the second elastic member and the outer part of the second elastic member (i.e. connecting part of 13, spring arms connecting the innermost and outer part of 13, as depicted in Figs. 1,3-4f, i.e. similar to 13' paragraphs [33-35,40]), and 
wherein the inner part of the second elastic member (innermost part of 13 and its' lower surface) is disposed at a position lower than that of the outer part of the second elastic member at the initial position  in a state that no current is applied to the coil because of a self weight of the bobbin and gravity (i.e. than the outer part of 13 and its top surface, and since 10 can be used and oriented such that 13, cover 11 and base 19 are in the direction of gravity and elastic rings 13, 13’ sag due to the mass of 15, 14’14,12 and particular position in the gravity field and  in waiting/standby state i.e. coils not energized, paragraphs [12, 17-18, 33-35, 45-47]).
Regarding claims 3 and 18, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) the voice coil motor, but Sue is silent that the voice coil motor is comprising a first shock absorption member disposed on an upper surface of the base and facing a lower surface of the bobbin and J:\NO( \LGI\302TD2\Amd-Resp\Response1.doc/kh/ cf3Docket No. NOB.LGI.302TD2Serial No. 16/289,318a second shock absorption member disposed on a lower surface of the upper plate and facing an upper surface of the bobbin. 
However, Nagasaki teaches in the same field of invention of a voice coil motor (see Figs. 1-10, paragraphs [07-15, 51-56]) and further teaches that the voice coil motor (e.g. module 20) is comprising a first shock absorption member disposed on an upper surface of the base and facing a lower surface of the bobbin (i.e. as lower cushion 26 on floor of lower case 21 facing  lower surface of lens holder 29, see Figs. 2-4, paragraphs [51-53]) and J:\NO( \LGI\302TD2\Amd-Resp\Response1.doc/kh/ cf3Docket No. NOB.LGI.302TD2 Serial No. 16/289,318a second shock absorption member disposed on a lower surface of the upper plate and facing an upper surface of the bobbin (i.e. as upper cushion 32 is fixed to an upper inner surface of the housing 33 facing upper surface of 29 as depicted in Figs. 2-4, paragraphs [51-53], thus providing that the lens module is more robust and able to better handle shocks associated with falls and vibration, see paragraphs [06, 08, 32, 68]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the lens drive of Sue to include the first shock absorption member disposed on upper surface of the base and facing lower surface of bobbin andJ:\NO( \LGI\302TD2\Amd-Resp\Response1.doc/kh/ cf3Docket No. NOB.LGI.302TD2 Serial No. 16/289,318 second shock absorption member disposed on lower surface of the upper plate and facing upper surface of the bobbin according to teachings of Nagasaki in order to provide that the lens module is more robust and able to better handle shocks associated with falls and vibration, see paragraphs [06, 08, 32, 68]). 
Regarding claim 19, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that coil is overlapped to the magnet in a horizontal direction perpendicular to the vertical direction (i.e. as coil 14, or 14’ is overlapped with magnet 17 as depicted in Figs. 1a, 4a-f e.g. as per modification with Nagasaki, see Figs. 2-4)), and wherein a vertical length of the magnet, measured in the vertical direction, is greater than a vertical length of the coil, measured in the vertical direction (i.e. as vertical length of magnet 17 is greater than the vertical length of e.g. coil 14 or e.g. coil 14’, as depicted in Figs. 1a, 4a, paragraphs [28-31, 37]). 
Regarding claim 20, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the bobbin (15,14,14’,12) is formed at an inner surface with a screw thread (i.e. as the bobbin part 15,12 formed with threaded screw portion on an inner surface as clearly depicted in Fig. 3, paragraphs [28-29]). 

Regarding claim 25, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the voice coil motor (lens drive 10) comprises a spacer disposed between, in the vertical direction, the magnet and the base (i.e. as lower portion of yoke 16 between base and magnet 17 in vertical direction, as depicted in e.g. Figs. 3-4, paragraphs [30-32]), and wherein the spacer is in contact with the magnet (i.e. as magnet 16 is fixed to lower part of the yoke 17, e.g. Figs. 3-4, paragraphs [30-32]).

Regarding claim 26, the Sue-Nagasaki-Maeda combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that he upper surface of each coupling pillar (each pillar 19 as modified with Maeda, see Claim 1 above) is closer to the upper plate of the cover than is an upper surface of the magnet (as per modification with Maeda each pillar in base 19 extends closer to top 11 than 17 and are above upper surface of magnet 17, as pillars in base 6 of Maeda are close to 2 and above magnets 12, e.g. col. 5 line 35-col. 6 line 51, as depicted in Figs. 2, 4).




Response to Arguments

Applicant's arguments filed in the Remarks dated 03/03/2022 with respect to claim 1 and with respect to claim 16, have been fully considered but are moot because the new ground of rejection relies on combination of references and does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872